DAVIDSON, Judge.
By motion in the nature of a bill of review, filed in the District Court of Johnson County, appellant sought to set aside the final judgment of that court, rendered some eleven months prior thereto, finding him guilty of the offense of highway robbery, and sentencing him to serve ten years in the penitentiary as punishment.
This is an appeal from the order of the judge of said court, overruling the motion. .
The equitable bill of review has no application to criminal cases, nor is it recognized as being applicable to review the judgment in this case. The right of an accused to be relieved of an invalid judgment in a criminal case in this State is by appeal to this court, where allowed, or by resort to the writ of habeas corpus. Moreover, the order overruling the motion is not such a final judgment in a criminal case of which this court has jurisdiction upon appeal.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.